DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 LAS OLAS RIVER HOUSE CONDOMINIUM ASSOCIATION, INC., THE
    CONTINENTAL GROUP, INC., JOHN QUAINTANCE, JEROME
            SCHECHTER, and ARMINDA FIGUEROA,
                        Petitioners,

                                     v.

    LORH, LLC, SANDY ROBERT LEVY, CPA, PL, D/B/A CHOICE
              REALTY, and SANDY ROBERT LEVY,
                        Respondents.

                              No. 4D15-2289

                           [December 9, 2015]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
CACE 13-012950-12.

  Daniel M. Schwarz and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for petitioners.

   Marc A. Silverman of Frank, Weinberg & Black, P.L., Plantation, for
respondents.

PER CURIAM.

   A condominium association, the firm it retained to manage the
condominium property, and officers of its board of directors (“Petitioners”)
seek a writ of certiorari to quash an order compelling them to produce
documents over their assertion of the attorney-client privilege. Petitioners
argue the trial court departed from the essential requirements of the law
resulting in irreparable injury by ordering production of documents
without conducting an in camera inspection. We agree and grant the
petition.

   Petitioners are among the defendants in a lawsuit brought by the
corporate owner of two commercial units in the condominium, its
corporate lessee, and the individual, Levy, who is the authorized
representative of both corporate plaintiffs. The suit was brought after
years of contention between Levy and the condominium association,
during which he repeatedly threatened to sue the association and its
directors and agents. In the course of discovery, plaintiffs propounded
requests for production of communications mentioning any of them,
during the five years before the complaint was filed, between the defendant
served with the request, and either (1) the attorney who served as the
association’s general counsel during this period, or (2) the attorney whom
the association retained during this period to advise it concerning Levy’s
repeated threats to sue. Petitioners filed privilege logs asserting the
attorney-client privilege.

   Following a hearing, the trial court compelled the production of many
such documents based on the plaintiffs’ argument that the privilege was
waived because the documents were received by, or copied to, third
parties: either the association’s community association manager, his
immediate supervisor, or both. These two individuals were employees of
the association’s property management company, which in turn acted as
the association’s agent pursuant to a written management contract.
Petitioners argued there was no waiver of the privilege because the
individuals were agents of the association whose contractual duties
required them to communicate with the association’s counsel on the
association’s behalf. They explained to the trial court that an association’s
property manager keeps the association’s counsel informed of day-to-day
events precipitating the need for legal services, and disseminates counsel’s
communications to the board, acting as the point person for counsel to
deal with on behalf of the association. The trial court—without an in
camera inspection of the documents, which Petitioners had brought to the
hearing for that purpose—rejected that argument and found the privilege
was waived because the two individuals were not “employees” of the
association within the meaning of Southern Bell Telephone & Telegraph Co.
v. Deason, 632 So. 2d 1377 (Fla. 1994) [hereinafter Deason] (adopting a
subject-matter test to determine whether corporate communications with
counsel are privileged).

   The trial court also found that the privilege log descriptions of the
documents were insufficient to assist it in determining whether the
privilege applied. Most documents were described, for example, as “E-mail
correspondence from counsel regarding condominium association
representation.”

    Under our Evidence Code, “[a] client has a privilege to refuse to disclose,
and to prevent any other person from disclosing, the contents of
confidential communications when such other person learned of the
communications because they were made in the rendition of legal services
to the client.” § 90.502(2), Fla. Stat. (2014) (emphasis added).

                                      2
      A communication between lawyer and client is “confidential”
      if it is not intended to be disclosed to third persons other than:

      1. Those to whom disclosure is in furtherance of the rendition
      of legal services to the client.

      2. Those reasonably necessary for the transmission of the
      communication.

§ 90.502(1)(c), Fla. Stat. (2014). The second exception applies to agents of
the client—for example, when a family member acts on behalf of an
incapacitated relative, Witte v. Witte, 126 So. 3d 1076 (Fla. 4th DCA 2012),
or when a messenger is needed for a client to contact counsel, Gerheiser
v. Stephens, 712 So. 2d 1252 (Fla. 4th DCA 1998).

      “A communication, then, by any form of agency employed or
      set in motion by the client is within the privilege. This of
      course includes communications through an interpreter, and
      also communications through a messenger or any other agent
      of transmission, as well as communications originating with
      the client’s agent and made to the attorney.”

Id. at 1255 (quoting 8 Wigmore, Evidence § 2317, at 618 (McNaughton rev.
1961) (footnotes omitted)).

    A corporation, of course, acts only through its agents. In Deason, the
Florida Supreme Court considered “what constitutes a confidential
communication in the corporate context.” 632 So. 2d at 1382. Among the
items at issue were statements made by company employees to the
company’s counsel. Id. at 1381. The court noted that when the attorney-
client privilege is applied to corporations, considerations are different, as
compared to when the privilege is applied to natural persons: “First, a
corporation can only act through its agents, whereas a natural person can
seek legal advice and then directly act (or not act) upon that advice.
Second, a corporation relies on its attorney for business advice more than
the natural person.” Id. at 1383. The proper standard must balance the
policy of encouraging corporations to seek legal advice, and preventing
them from using their attorneys as shields to cloak information from
discovery. Id.

   The Deason court set forth a five-part test for determining whether a
corporation’s communications are attorney-client privileged:


                                      3
      (1) the communication would not have been made but for the
      contemplation of legal services;

      (2) the employee making the communication did so at the
      direction of his or her corporate superior;

      (3) the superior made the request of the employee as part of
      the corporation’s effort to secure legal advice or services;

      (4) the content of the communication relates to the legal
      services being rendered, and the subject matter of the
      communication is within the scope of the employee’s duties;

      (5) the communication is not disseminated beyond those
      persons who, because of the corporate structure, need to
      know its contents.

Id. at 1383.

   Petitioners told the trial court that the communications in question,
which were shared with the two third parties, would not have been made
but for the association’s contemplation of legal services; the subject matter
was within the scope of the property manager’s duties to the association;
and the communications were not disseminated beyond those who,
because of the corporate structure, needed to know the contents. The
association’s board ensured the two individuals understood that all
communications relating to counsel’s representation of the association
were attorney-client privileged and could be disclosed only to persons who
needed to know because of the structure of the association. We agree that
the trial court should have applied a test based on Deason, and should
have determined, in the course of an in camera inspection, whether the
privilege as to each document or class of documents was waived by
disclosure to the property manager and his supervisor. See RC/PB, Inc. v.
Ritz-Carlton Hotel Co., 132 So. 3d 325, 327 (Fla. 4th DCA 2014) (quashing
order compelling production and directing trial court to conduct an in
camera inspection and consider Deason factors, where third parties were
involved in corporation’s communications with counsel).

   We reject Respondents’ argument that Petitioners waived any right to
an in camera inspection by suggesting to the judge that he could uphold
their privilege claims without conducting one. We also reject Respondents’
argument that the privilege was waived by the insufficiency of Petitioners’
privilege log descriptions. See Progressive Am. Ins. Co. v. Lanier, 800 So.
2d 689, 691 (Fla. 1st DCA 2001) (finding the trial court departed from the

                                     4
essential requirements of law in compelling production of notes from
insurer’s claim file, as privilege log descriptions such as “conversations
with defense counsel” and “summary of conversation with defense
counsel” were sufficient); see also Sedgwick Claims Mgmt. Servs., Inc. v.
Feller, 163 So. 3d 1252, 1254 (Fla. 5th DCA 2015) (determining the trial
court erred in finding that insufficient detail in a privilege log waived the
attorney-client privilege, where counsel could have been given opportunity
to amend log to cure any defects, and noting that while failure to follow
discovery rules may be sanctioned by waiver of privilege, such waiver
should result only when violation is serious).

   Petition granted, order quashed, and case remanded for the trial court
to conduct an in camera inspection, applying the test set forth in Deason
to determine whether the attorney-client privilege was waived by
disclosure to third parties.

CIKLIN, C.J., WARNER and STEVENSON, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5